Citation Nr: 1210204	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-21 802	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a leg disability.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




REMAND

The Veteran had active military service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the St. Petersburg, Florida RO.  

The case was before the Board in March 2008 and in January 2011.  When this case was before the Board in March 2008, service connection for peripheral neuropathy was denied.  Consequently, the current appeal for service connection for a leg disability is construed as a claim for disability other than peripheral neuropathy.  References herein to a "leg disability" should be taken to mean disability other than peripheral neuropathy.

The January 2011 Board decision addressed claims of service connection for hypertension and a leg disability.  The Veteran appealed the Board's denial of these claims, and the parties to the appeal entered a joint motion to vacate and remand the Board's 2011 decision.  The United States Court of Appeals for Veterans Claims (Court) granted the joint motion in July 2011.

The joint motion pointed out that more analysis was required of the Board regarding its denial of service connection for hypertension.  Specifically, it was noted that the Board had not sufficiently addressed the facts in light of 38 C.F.R. § 3.303(b).  This was because the Veteran's service treatment records (STRs) were thought to include a "diagnosis" of hypertension.  Additionally, with respect to the claim of service connection for a leg disability, the parties to the joint motion agreed that an April 2009 VA examiner had not sufficiently addressed the question of whether the Veteran's current anterior shin pain was the result of in-service stress fractures of the tibiae.  

In a December 2011 presentation, the Veteran's representative submitted information regarding hypertension from an internet site-webmd.com.  He argued that the prior medical opinion is now deficient in that consideration has not been given to this "medical treatise."  
For the reasons enunciated above, a remand is required in order to comply with the joint motion.  

With respect to the hypertension claim, the Board notes that the Veteran had a blood pressure reading in January 1970 of 150/106.  A note in the clinical record stated "hypertension, probably weight related."  The authors of the 2011 joint motion agreed that this was a "diagnosis" of hypertension, which is a chronic disease; however, a record dated in April 1970 shows that the Veteran was awaiting discharge from service and had been seen for what was considered borderline increased blood pressure.  It was noted that the Veteran had been evaluated and that blood pressure work-up thus far had been "unrevealing with typical reading of 150/86."  

The Veteran was afforded a VA examination in April 2009.  His claims file was reviewed.  The examiner noted that the diagnosis of hypertension requires a showing on two or more separate occasions of systolic blood pressure of greater than or equal to 140 mmHg or a diastolic blood pressure of greater than or equal to 90 mmHg as well as the assessment of identifiable causes of hypertension and the exclusion of causes of transient elevation of blood pressure.  The examiner noted that in service, the Veteran was evaluated for hypertension; however, the records of the evaluation were not available.  The examiner did, however, note that the Veteran's blood pressure was normal at the military separation examination.  With regards to the Veteran's STRs, the examiner opined that as the diagnosis of hypertension was not made, even with documentation of a work-up for hypertension, documented elevations in blood pressure might be inferred to have been transient or insignificant.  Therefore, it was the examiner's opinion that the Veteran less likely as not had a diagnosis of hypertension while in service; however, the examiner did not specifically comment on whether the January 1970 notation actually constituted a "diagnosis" as posited by the parties to the joint motion.  Further clarification of this point, along with consideration of the evidence of record since the examination, including the webmd.com article, is now required.

As for the leg disability claim, the Veteran's STRs show treatment for bilateral leg pain beginning in May 1967.  He was hospitalized later that month for a stress fracture of the tibiae.  Other diagnostic impressions at that time included stress swelling, muscle strain, and shin splints.  He continued to receive treatment through December 1967, although x-rays were negative and the Veteran retained full range of motion.  In December 1969, the Veteran again complained of bilateral leg pain.  In March 1970, a three-year history of tibia pain was noted.  Compartment syndrome was to be ruled out.  The Veteran was seen again for leg pain in April 1970, but his separation examination was normal later that month.  

The Veteran's post-service medical records show complaints of leg pain.  Subsequent to an October 1988 motor vehicle accident, he was treated for a small fracture of the right ankle and chronic knee pain.  X-rays of the legs in October 1988 revealed no evidence of fractures in the right knee, right femur, left femur, or left tibia or fibula, but an old healed fracture in the right proximal tibial shaft.  A record dated in October 1991 indicates that the Veteran had knee and hip pain secondary to the motor vehicle accident.  In May 2004, M.S., M.D. stated that the Veteran might very well have anterior compartment syndrome in both legs, as well as an element of restless legs, and certainly periodic leg movement syndrome.  Dr. M.S. made the statement after examining the Veteran and noting his history of problems with his legs dating back to military service.  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported that his shins started hurting in service and that they never got better.  He indicated that he thought it was shin splints.  The examiner noted the Veteran's relevant in-service treatment.  The examiner also noted that the Veteran had an evaluation by neurology in 2004 and then an evaluation in 2008 by an orthopedist.  The working diagnosis initially was anterior compartment syndrome and the final diagnosis by the orthopedist was anterior leg pain, etiology unknown.  The examiner diagnosed anterior shin pain, etiology unknown.  

The examiner noted that the Veteran was treated for shin pain multiple times while in service.  Multiple diagnoses included shin splints and possible anterior compartment syndrome.  At discharge, the record was silent for complaints of or treatment for shin pain for a period of 21 years, when in 2004 the Veteran sought and received an evaluation by a neurologist for pain with a diagnosis of possible anterior compartment syndrome.  The examiner noted that in spite of the reports of constant pain, the Veteran did not appear to have sought medical care for the pain.  Additionally, the Veteran worked at least 17 years either as an electrician, or in helicopter repair, and stopped working in 1991 after the motor vehicle accident with multiple injuries.  The examiner noted that private medical records did not document complaints of leg pain.  Admission notes from several hospitalizations in 1990 and 1991 failed to note a history of leg problems, complaint of leg pain, or lower extremity findings.  Therefore, as there appeared to be a gap of over 20 years between complaints of shin pain in service--variously diagnosed as shin splints and anterior compartment syndrome--and complaints of shin pain post-service were worked up without any findings and without a diagnosis, it was the examiner's opinion that the Veteran's current complaints of undiagnosed shin pain were less likely as not the same as the shin splints/anterior compartment syndrome in service.

As noted above, the parties to the joint motion found this opinion deficient in that it did not specifically address whether the in-service tibia fractures played any role in current disability.  This is now required on remand.  

Finally, the Board notes that the agency of original jurisdiction (AOJ) decided claims of service connection for erectile dysfunction and sleep apnea in August 2011.  In October 2011, the Veteran's representative filed a notice of disagreement with the AOJ's decision; however, it does not appear that a statement of the case has been prepared.  (If prepared, it has not been included in the files provided to the Board.)  The Court requires that the Board remand under such circumstances.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should refer the claims files to the examiner who conducted the April 2009 hypertension examination.  The examiner should be asked to review the claims file again, including the evidence received since the examination such as the webmd.com article 

submitted by the Veteran's representative in December 2011.  The reviewer should be asked to amend the 2009 opinion by specifically addressing whether there was any diagnosis of hypertension made in service, including in January 1970.  If the reviewer concludes that hypertension was not diagnosed in service, a detailed explanation should be provided as to why the reviewer believes that hypertension was not in fact diagnosed.  The reviewer should also address the webmd.com article provided in December 2011 and provide a specific opinion as to whether the findings made in service represented a "prehypertension" that ultimately led to the Veteran having hypertension.  Finally, the reviewer should address the in-service annotation made in April 1970 that, workup for blood pressure had been unrevealing with a "typical" reading of 150/86, and whether such a comment would suggest that, because there had been "typical" elevated readings, the Veteran indeed had hypertension or a "prehypertension" that led to hypertension.  A detailed explanation should be provided for the reviewer's conclusions, with citation to the facts and/or medical principles as necessary to support the conclusions.  

(If the previous examiner is not available, or concludes that another examination is required, an examination should be scheduled and the examiner should address the questions presented above.)

2.  The AOJ should refer the claims files to the examiner who conducted the April 2009 leg examination.  The examiner should be asked to review the claims file again, including the evidence received since the examination.  The reviewer should be asked to amend the 2009 opinion by specifically addressing whether anterior shin pain the Veteran currently experiences can be attributed to the in-service stress fractures of the tibiae.  The reviewer should set forth a detailed explanation, citing to the facts and/or medical principles to support any opinion.

(If the previous examiner is not available, or concludes that another examination is required, an examination should be scheduled and the examiner should address the questions presented above.)

3.  The AOJ should ensure that the medical reports are fully responsive to this remand.  If any report is deficient, it should be returned to the preparer for correction.

4.  The AOJ should thereafter re-adjudicate the claims on appeal.  If any benefit sought is denied, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board. 

5.  The AOJ should also prepare a statement of the case that responds to the October 2011 notice of disagreement filed by the Veteran's representative.  If, and only if, a substantive appeal is thereafter timely filed, the issues addressed in the statement of the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

